DETAILED ACTION
This Action is in response to the communication received on March 1, 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Qionghua Weng (Reg. No. L1180) for applicant on June 4, 2021.
The amendment filed on March 1, 2021 has been entered. The instant examiner’s amendment is directed to said entered amendment.
The application has been amended as follows:
IN THE CLAIMS
Replace the following claims:
Claim 6.	(Currently Amended) A data processing device, comprising: 
a memory storing computer instructions; 
and a processor, when executing the computer instructions, the processor being configured to: 
receive an upload instruction for a target file; 
obtain storage location information of the target file in response to the upload instruction, the storage location information comprising location information of K first storage devices configured to store original data, and location information of M ≧2, M≧2, and K and M being integers; 
upload the target file to a corresponding target first storage device in the K first storage devices and the M second storage devices according to the location information[[,]] of the K first storage devices and the location[[,]] information of the M second storage devices, the target first storage devices respectively storing a different part of the target file, and the M second storage devices each storing the entire target file, so that when determining that a preset condition is satisfied, a target second storage device in the M second storage devices generates M parity blocks according to the entire target file stored in the target second storage device, respectively stores M-1 parity blocks in remaining M-1 second storage devices, deletes the target file stored in the target second storage device, and instructs the remaining M-1 second storage devices to respectively delete the entire target file stored in the remaining M-1 second storage devices so that the M second storage devices each stores one of the M parity blocks while the target first storage devices respectively stores a different part of the target file.
Claim 10.	(Currently Amended) The device according to claim 6, wherein the processor is further configured to:  
receive a delete instruction for the target file; 
and send a delete request to the target first storage device and the M second[[,]] storage devices, so that the target first storage devices delete the target file stored in the target first storage devices and set a delete identifier corresponding to the target file, and the M second storage devices delete the target file and set a delete identifier corresponding[[,]] to the target file[[,]] when the M second storage 
Claim 15.	(Currently Amended)  The computer readable medium according to claim 11, 
after the uploading the target file to a corresponding target first storage device in the K first storage devices and the M second storage devices, the program instructions further causing the one or more processors to perform: 
receiving a delete instruction for the target file; and 
sending a delete request to the target first storage device and the M second storage devices, so that the target first storage devices delete the target file stored in the target first storage devices and set a delete identifier corresponding to the target file, and the M second storage devices delete the target file and set a delete identifier corresponding to the target file, when the M second storage devices determine that the M second storage devices store the target file, or the M second storage devices set a delete identifier corresponding to the target file for parity blocks corresponding to the target file when the M second storage devices determine that the M second storage devices do not store the target file.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior arts of record fail to teach neither singly nor in combination, “receiving an upload instruction for a target file; obtaining storage location information of the target file in response to the upload instruction, the storage ≧2, M≧2, and K and M being integers; and uploading the target file to target first storage devices in the K first storage devices and the M second storage devices according to the location information of the K first storage devices and the location information of the M second storage devices, the target first storage devices respectively storing a different part of the target file, and the M second storage devices each storing the entire target file, so that when determining that a preset condition is satisfied, a target second storage device in the M second storage devices generates M parity blocks according to the entire target file stored in the target second storage device, respectively stores M-1 parity blocks in remaining M-1 second storage devices, deletes the target file stored in the target second storage device, and instructs the remaining M-1 second storage devices to respectively delete the entire target file stored in the remaining M-1 second storage devices so that the M second storage devices each stores one of the M parity blocks while the target first storage devices respectively stores a different part of the target file”.
The closest prior art of record (Guo, EP 2933733A1, hereinafter “Guo”) discloses receiving an upload instruction for a target file, obtaining storage location information of the target file in response to the upload instruction, the storage location information comprising location information of K first storage devices configured to store original data, and location information of M second storage devices configured to store parity blocks, K≧2, M≧2, and K and M being integers and uploading the target file to target first storage devices in the K first storage 
An updated search conducted on the prior art does not fairly teach or suggest the subject matter as described. These elements are not taught or suggested by the prior art independently or in combination, the combination including the specific features recited by the independent claims as indicated above. Therefore, claims 1-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.P.D./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166